The evidence excepted to by the defendant was inadmissible. It had no legitimate bearing upon any issue in the case. The issue was, whether the defendant, by any agreement or act of his, had become liable to the plaintiff for the price of the stone in question. The fact that he had before the delivery of the stone loaned O'Donnell money, for which he was indebted to him at that time, had no tendency to show any agreement to pay for the stone, nor any liability therefor upon any of the grounds claimed by the plaintiff. The learned judge erred in charging the jury that if O'Donnell agreed to pay for the stone in the notes of the defendant, and the sale was made on the faith of receiving such notes, that would make the defendant liable therefor. The charge assumes that the plaintiff sold the stone to O'Donnell, and that the latter agreed to pay the plaintiff therefor in the notes of the defendant, and instructs the jury that if the defendant knew that such an agreement was made, and the stone delivered by the plaintiff upon the expectation of receiving such notes, the defendant was liable therefor. This might all be true, and yet the defendant may never have agreed with O'Donnell or the plaintiff to give his notes for any such purpose. Mere knowledge by the defendant that O'Donnell had agreed with the plaintiff to *Page 227 
give his notes in payment for property purchased by O'Donnell, imposed no liability upon the defendant. It is not necessary to examine the other portion of the charge excepted to. The order appealed from must be affirmed and judgment final rendered against the plaintiff.
Judgment accordingly. *Page 228